Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 01/28/2021, wherein: 
Claims 1-8 and 13-22 and 24 are pending.  Claims 1, 6, 13, 19, and 20-21 have been amended.  Claims 9-12 and 23 been cancelled by the Applicant.    
Notes:  
2.	Amended claim 1 (including rolled up limitations that define over prior art of record from claim 6), amended claim 13 (including rolled up limitations that define over prior art of record from claim 19) and amended claim 21 as a whole include combination of limitations that define over prior art of record.  However, Claims 1, 13, 21 and their dependent claims are rejected under 35 USC § 101 below.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	The claimed invention (Claims 1-8 and 13-22 and 24) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process” which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 21 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process:
Steps/limitation 1-2 and 3a-3f of receiving, from a content provider, a plurality of targeting criteria for a particular content delivery campaign (limitation 1); based on the targeting criteria, identifying a target audience comprising a set of entities, each of which satisfies the plurality of targeting criteria (limitation 2);  prior to activating the particular content delivery campaign: determining a winning distribution for a target audience of a particular content delivery campaign (limitation 3a); determining a through rate distribution for the particular content delivery campaign (limitation 3b); determining a resource allocation of the particular content delivery campaign (limitation 3c); determining an estimated number of content item selection events in which the particular content delivery campaign will participate in a future time period (limitation 3d); based on the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events, determining, for the particular content delivery campaign, a resource reduction amount (limitation 3e); using the resource reduction amount in one or more content item selection events in which the particular content delivery campaign participates  (limitation 3f) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).    
In addition, the limitation 2 mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating the targeting criteria in order to identify a target audience comprising a set of entities, each of which satisfies the plurality of targeting criteria.   Also, the limitation 3e of “based on the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events, determining, for the particular content delivery campaign, a resource reduction amount” is also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events in order to determine, for the particular content delivery campaign, a resource reduction amount.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Independent claim 21, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one or more processors, one or more storage media storing instructions which, when executed by the one or more processors) to perform abstract steps/limitations 1-2 and 3a-3f mentioned above. The , one or more processors, one or more storage media storing instructions which, when executed by the one or more processors).  Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, the limitation 1 of “receiving, from a content provider, a plurality of targeting criteria…..” via one or more processors is merely receiving data/gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea(s).  Again, the claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., one or more processors, one or more storage media storing instructions which, when executed by the one or more processors) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 21 (step 2B):  The additional elements in claim 21 (i.e., one or more processors, one or more storage media storing instructions which, when executed by the one or more processors) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element (i.e., one or more processors, one or more storage media storing instructions which, when executed by the one or more processors) is amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-2 and 3a-3f mentioned above.  The limitation 1 of “receiving, from a content provider, a plurality of targeting criteria…..” via one or more processors is merely receiving data/gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea(s).  When reevaluating this limitation here in step 2B, “receiving, from a content provider, a plurality of targeting criteria…..” via one or more processors is also considered as well-understood, routine and conventional activities.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive/store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence as required by Berkheimer’s memo).  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/limitation do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.   
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps 1-9 of determining a winning distribution for a target audience of a particular content delivery campaign (step 1); determining a through rate distribution for the particular content delivery campaign (step 2); determining a resource allocation of the particular content delivery campaign (step 3); determining an estimated number of content item selection events in which the particular content delivery campaign will participate in a future time period (step 4); based on the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events, determining, for the particular content delivery campaign, a resource reduction amount (step 5); using the resource reduction amount in one or more content item selection events in which the particular content delivery campaign participates (step 6); calculating a first lambda value offline, wherein the resource reduction amount is based on the first lambda value for a first period of time (step 7); using the resource reduction amount for the particular content delivery campaign in multiple content item selection events in which the particular content delivery campaign participates in the first period of time (step 8); after using the resource reduction amount calculating a second lambda value offline, wherein an updated resource reduction amount for the particular content delivery campaign is based on the second lambda value for a second period of time that is subsequent to the first period of time (step 9) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).    
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one or more computing devices) to perform abstract steps/limitations 1-9 mentioned above. The additional element(s) in all of the steps/limitations is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., one or more computing devices).  Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., one or more computing devices) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
In addition, in claim 1, step 5 mentioned above of “based on the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events, determining, for the particular content delivery campaign, a resource reduction amount” is also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events in order to determine, for the particular content delivery campaign, a resource reduction amount.
Independent claim 1 (step 2B):  The additional elements in claim 1 (i.e., one or more computing devices) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element (i.e., one or more computing devices) is amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-9 mentioned above.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/limitation do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.   
  
Independent claim 13 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Limitations 1-9, part of limitation 10 and limitation 11 of “determining a winning distribution for a target audience of a particular content delivery campaign (limitation 1); determining a through rate distribution for the particular content delivery campaign (limitation 2); determining a resource allocation of the particular content delivery campaign (limitation 3); determining an estimated number of content item selection events in which the particular content delivery campaign will participate in a future time period (limitation 4); based on the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events, determining, for the particular content delivery campaign, a resource reduction amount (limitation 5); using the resource reduction amount in one or more content item selection events in which the particular content delivery campaign participates (limitation 6); wherein the resource reduction amount is based on a first lambda value (limitation 7); conducting a plurality content item selection events in which the particular content delivery campaign participates based on the resource reduction amount (limitation 8); wherein conducting comprises conducting a first subset of the plurality of content item selection events and conducting a second subset of the plurality of content item selection events (limitation 9); first events generated based on conducting the first subset and second events generated based on conducting the second subset (part of limitation 10); determining, by the server, a second lambda value based on the first events and the second events (limitation 11) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).   
In addition, in claim 13, limitation 5 mentioned above of “based on the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events, determining, for the particular content delivery campaign, a resource reduction amount” is also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events in order to determine, for the particular content delivery campaign, a resource reduction amount.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Independent claim 13, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one or more storage media storing instructions which, when executed by the one or more processors; a first machine; a second machine; and a server/the server) to perform abstract steps/limitations 1-9, part of limitation 10 and limitation 11 mentioned above. The additional element(s) in all of the steps/limitations is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., one or more processors, one or more storage media storing instructions which, when executed by the one or more processors).  Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits the limitation 10 and 12 of receiving, by a server, (1) first events…..and (2) second events……. (part of limitation 10); and sending, by the server, the second lambda value to the first machine and the second machine for subsequent content item selection events in which the particular content delivery campaign will participate (limitation 12) are merely receiving data/gathering data and sending/transmitting data, which are considered as insignificant extra solution activity; thus are not significantly more than the identified abstract idea(s).  Again, the claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., one or more storage media storing instructions which, when executed by the one or more processors; a first machine; a second machine; and a server/the server) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 13 (step 2B):  The additional elements in claim 13 (i.e., one or more storage media storing instructions which, when executed by the one or more processors; a first machine; a second machine; and a server/the server) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, , one or more storage media storing instructions which, when executed by the one or more processors; a first machine; a second machine; and a server/the server) is amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations steps/limitations 1-9, part of limitation 10 and limitation 11 mentioned above.  Further, the limitation 10 and 12 of receiving, by a server, (1) first events…..and (2) second events……. (part of limitation 10); and sending, by the server, the second lambda value to the first machine and the second machine for subsequent content item selection events in which the particular content delivery campaign will participate (limitation 12) are merely receiving data/gathering data and sending/transmitting data, which are considered as insignificant extra solution activity; thus are not significantly more than the identified abstract idea(s).  When reevaluating this limitation here in step 2B, receiving, by a server, (1) first events…..and (2) second events……. (part of limitation 10); and sending, by the server, the second lambda value to the first machine and the second machine for subsequent content item selection events in which the particular content delivery campaign will participate (limitation 12) are also considered as well-understood, routine and conventional activities.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive/store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence as required by Berkheimer’s memo).   Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/limitation do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.    
Dependent claims 2-8, 14-20, 22 and 24 are merely add further details of the abstract steps/elements recited in claims 1, 13 and 21 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Further, the additional limitations in claims 7-8 (dependent of claim 1) and 19-20 (dependent of claim 21) of “a first machine, a second machine, a server) are merely generic computers that are used to apply/perform the abstract ideas of “conducting….”; “updating….” and “determining….” steps/limitations.  Also, in claims 7 and 19, steps/limitations of “receiving….. by a server…..”; and “transmitting…. by a server….” is merely receiving data and transmitting/sending data, which are considered as insignificant extra solution activity; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/output and receive/gather information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-8, 14-20, 22 and 24 are also non-statutory subject matter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Rejections under 35 U.S.C. 103(a) for claims 1-4, 13-16 and 21-24 have been withdrawn since Applicant has amended independent claims 1, 13 and 21 to include combination of limitations that define over prior art of record.   
Response to Arguments
6.	Applicant's arguments regarding 103 filed on 01/28/2021 have been fully considered and are persuasive.  Therefore, 103 rejection has been withdrawn.
	However, Applicant’s arguments regarding 101 have been fully considered but they are not persuasive.  
7.	Responding back to Applicant’s arguments regarding 101 on pages 15-21 of the Applicant’s response:
	On page 15, Applicant argued:  “STEP 2A:  FIRST PRONG…….Regarding the last point (after “Finally”), the present claims do not encompass the activity of even a single person. Instead, all limitations are performed by a system and encompass activity of only a computer system. Therefore, the present claims cannot be directed to a certain method of organizing human behavior. Indeed, according to the plain label of the abstract category in question, is it clear that no human behavior is organized”.
	The Office’s response: However, the Office respectfully submits that as indicated above in the 101 rejection, the claimed invention (e.g., steps/limitations that identified as abstract idea in claims 1, 13 and 21 above under 101 rejection) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps/limitations mainly commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  The claimed encompass the activity of determining/calculating an effective advertising campaign to advertise to people (abstract idea) and the machines/computers are merely used as tools to implement the identified abstract idea(s) (see details under 101 rejection above).  The Office respectively submits that computer(s) does not/do not advertise to other computer(s) but rather advertise to people, and again the generic computers/machines are merely used as tools to implement the identified abstract idea(s).  Therefore, the Office respectively disagrees with Applicant’s assertion that: “the present claims cannot be directed to a certain method of organizing human behavior”.  
On page 16, Applicant further argued:  “The Office Action asserts that the claims recite a mental process. The October 2019 Update states, “In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind.” In the present case, it is clear from Applicant’s specification that the underlying claimed invention is not described as a concept that is performed in the human mind. Instead, numerous computing components are required, including (1) a database storing digital documents in the form of digital data and (2) software components that analyze text within the electronic documents in order to identify topics and pairs of topics. Specifically, FIG. 1 and paragraphs 17-26 and 46-48 illustrate that the claimed invention is not described as a concept that is performed in the mind”.
	The Office’s response: The Office respectfully submits that as pointed above, the claimed invention (e.g., steps/limitations that identified as abstract idea in claims 1, 13 and 21 above under 101 rejection) mainly fall within “Certain Methods of Organizing Human Activity”. Further, in claims 1, 13 and 21, the limitation: “based on the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events, determining, for the particular content delivery campaign, a resource reduction amount” is also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating the winning distribution, the through rate distribution, the resource allocation, and the estimated number of content item selection events in order to determine, for the particular content delivery campaign, a resource reduction amount.   In addition, in claim 21, the limitation 2 of “based on the targeting criteria, identifying a target audience comprising a set of entities, each of which satisfies the plurality of targeting criteria” is also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating the targeting criteria in order to identify a target audience comprising a set of entities, each of which satisfies the plurality of targeting criteria.  
	As the result, the Office respectively disagrees with Applicant’s assertion that: “the claimed invention is not described as a concept that is performed in the mind”.
On pages 16-20 especially pages 19-20 Applicant argued:  “STEP2A:  SECOND PRONG……..Some Office Actions have asserted that claims in the corresponding cases do not improve the functioning of a computer. However, reading such a requirement into Prong 2 of Step 2A is an error. There is no such requirement in the MPEP or the Updated Guidance. MPEP 2106.05(a) states, “The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility.” Also, the October 2019 Update states, “it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field” (emphasis added.) Thus, the functioning of a computer is merely one type of improvement”.
The Office’s response:  However, the Office respectfully submits that in the previous action and also the above, under 101 rejection, step 2A Prong II, the Office indicated: “……For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself”, and under step 2B, the Office indicated: “…..for the above mentioned reasons, viewed as a whole, even in combination, the above steps/limitation do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself”.  As can be seen, the Office has not only asserted that “claims in the corresponding cases do not improve the functioning of a computer” as argued by the Applicant, but the Office has also indicated “there is neither improvement to another technology or technical field” when viewed as a whole, even in combination as just pointed out above.  
On pages 20-21, Applicant further argued:  “Similar to McRO, the system in the present claims is not merely used as a tool to perform an existing process. Indeed, the claimed processes are new and non-obvious, not existing processes.  Also, like McRO, the claimed processes describe a specific way to solve a technical problem.  Lastly, to read the MPEP and Updated Guidance to require an improvement to the functioning of a computer (e.g., reduced computing resource consumption or speed up in processing) would resulting in overturning McRO, which is valid law. The reason that the claims in McRO are patent eligible had nothing to do with an improvement in the functioning of a computer. Indeed, McRO’s claimed technique does not improve the functioning of a computer in the sense that fewer computer resources are utilized or the computer runs faster than before. Also, to the extent that the claims ultimately have a business purpose, the same reasoning applies to McRO, which is to produce accurate lip synchronization and facial expressions in animated characters, which production has no other ultimate purpose than a business one, i.e., to sell or entertain.  Nevertheless, one reading of “improving the functioning of a computer” may encompass improvements resulting in better results from analysis performed by software executing on hardware.  Both McRO and the pending claims involve this type of improvement.”
The Office’s response: However, The Office respectively submits that In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A). The basis for the McRO court's decision the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking).  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved the existing technological process".  Comparing McRo with the claimed invention, the claimed invention merely using the machines (e.g., one or more computers, one or more processors, a first machine, second machine, and/or a server) to implement the main abstract idea of determining/calculating an effective advertising campaign for advertising.  Even though the identified abstract steps/limitations (details under 101 rejection above) for determining/calculating an effective advertising campaign for advertising are specific, they are alone or in combination with other additional limitations as a whole are not directed to improvements in computer technology or improvements in computer related technology as so are in McRo.  In other word, in the claimed invention, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself as so are in McRo.  
Further, the Office respectfully submits that even though, the claimed invention as a whole recites the combination of limitations/steps that are novelty and/or narrow/specific, 
For the above mentioned reasons, rejections under 35 U.S.C. 101 for claims 1, 13 and 21 still remain.   Dependent claims 2-8, 14-20, 22 and 24 are dependent of their base claim 1.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/THUY N NGUYEN/Examiner, Art Unit 3681